Gardner, P. J.
This is the second appearance of this case here. See Landers v. State, 87 Ga. App. 446 (74 S. E. 2d 383). The evidence in the instant case for both parties is almost identical with the evidence in the previous case, where this court held that the law applicable to voluntary manslaughter was not involved. Voluntary manslaughter is not involved under the record in the instant case. We are asked by the State to review and overrule the prior decision of this court in Landers v. State. This we decline to do. In the event of another trial, if any, if the evidence is practically the same as reflected in the first and second trials, let it be tried according to the rules of law announced by this court.

Judgment reversed.


Townsend and Carlisle, JJ., concur.